DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0165479 A1 to Lasiter et al (“Lasiter”) in view of US Patent Pub. 2017/0316243 A1 to Ghavanini, and further in view of US Patent Pub. 2016/0117541 A1 to Lu et al (“Lu”).  
As to claim 1, Lasiter discloses an ultrasonic fingerprint sensing architecture (See Fig. 6E), comprising:
a substrate (660);
a plurality of ultrasonic transceivers (600), disposed on the substrate; and 
a waveguide layer (636), formed on the substrate and comprising a plurality of waveguides.  
Lasiter fails to disclose wherein the plurality of waveguides are internally filled with a first material and an outside of the plurality of waveguides is filled with a second material, wherein an acoustic impedance of the first material is greater than an acoustic impedance of the second material, wherein the plurality of waveguides are configured to align with the corresponded ultrasonic transceivers respectively in an acoustic wave transmission direction.  
(¶ 0086, 0088), wherein the plurality of waveguides are configured to align with the corresponded ultrasonic transceivers respectively in an acoustic wave transmission direction (See Fig. 6A).   
Before the effective filing date,, it would have obvious to one of ordinary skill in the art to have modified Lasiter with the teachings of Ghavanini wherein the plurality of waveguides are internally filled with a first material and an outside of the waveguides is filled with a second material, wherein an acoustic impedance of the first material is greater than an acoustic impedance of the second material, wherein the plurality of waveguides are configured to align with the corresponded ultrasonic transceivers respectively in an acoustic wave transmission direction, as suggested by Ghavanini thereby similarly configuring the waveguide layers with known materials which were known in the prior art and enhancing ultrasonic sensing.   
Lasiter in view of Ghavanini fails to disclose the first material filled in the plurality of waveguides is a metal, silicon nitride or silicon. 
Lu discloses the first material filled in the plurality of waveguides is a metal, silicon nitride or silicon (¶ 0114).  
Before the effective filing date,, it would have obvious to one of ordinary skill in the art to have modified Lasiter with the teachings of Ghavanini of the first material filled in the plurality of waveguides is a metal, silicon nitride or silicon, as suggested by Lu thereby similarly using known materials for configuring waveguides in ultrasonic sensing devices.  
As to claim 2, Lasiter discloses further comprising:  a first adhesive layer (See Fig. 6E, 632), formed between the waveguide layer and the substrate, but fails to disclose wherein an acoustic impedance of the first adhesive layer is close to the acoustic impedance of the first material.  However, such a configuration would have been an obvious matter of design such that the acoustic impedance of the adhesive layer match the acoustic impedance of the (See the combination of Lasiter and Ghavanini in the rejection of claim 1 above.) resulting in ultrasonic waves passing through with losses that are small.  
As to claim 3, Lasiter discloses further comprising:
a protective layer (See Fig. 6E, 690, 692), formed above the waveguide layer, but fails to disclose wherein an acoustic impedance of the protective layer is greater than the acoustic impedance of the second material.  However, such a configuration would have been an obvious matter of design such that the acoustic impedance of the protective layer match the acoustic impedance of the first material and different from the second material (See the combination of Lasiter and Ghavanini in the rejection of claim 1 above.) resulting in ultrasonic waves passing through with losses that are small.  
As to claim 4, Lasiter discloses wherein the protective layer is a transparent material (¶ 0084, “cover glass”).
As to claim 5, Lasiter discloses fails to disclose wherein the protective layer is a non-transparent material.  However, such a configuration would have been an obvious matter of design while still yielding the same predictable results.  See MPEP 2144.04.I.
As to claim 6, Lasiter discloses further comprising:  a second adhesive layer, formed between the waveguide layer and the protective layer (See Fig. 6E, 630), but fails to disclose wherein an acoustic impedance of the second adhesive layer is greater than the acoustic impedance of the second material.  However, such a configuration would have been an obvious matter of design such that the (See the combination of Lasiter and Ghavanini in the rejection of claim 1 above.) resulting in ultrasonic waves passing through with losses that are small.  
As to claim 7, the same rejection or discussion is used as in the rejection of claim 3.  
As to claim 8, the same rejection or discussion is used as in the rejection of claim 6.  
As to claim 9, the same rejection or discussion is used as in the rejection of claim 4.  
As to claim 10, the same rejection or discussion is used as in the rejection of claim 5.  
As to claim 11, Lasiter discloses wherein the protective layer and the first material are different materials (¶ 0083-0084; Lasiter discloses a protective layer 690 formed of a glass and the waveguide formed of a polymer.).
As to claim 12, Lasiter in view of Ghavanini fails to disclose wherein the protective layer and the first material are a same material.  However, such a configuration would have been an obvious matter of design while still yielding the same predictable results.  
As to claim 13, Lasiter discloses further comprising:  a first adhesive layer, formed between the waveguide layer and the substrate (See Fig. 6E, 632), but fails to disclose wherein an acoustic impedance of the first adhesive layer is greater than the acoustic impedance of the second material.  However, such a (See the combination of Lasiter and Ghavanini in the rejection of claim 1 above.) resulting in ultrasonic waves passing through with losses that are small.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624